Upon submission of a controversy under an agreed statement of facts, in accordance with sections 546-548 of the Civil Practice Act, in a dispute as to the title to property known as Duck Island Beach, judgment unanimously directed in favor of the defendant, that the defendant is the owner in fee simple of the property described, and that plaintiff be barred from any and all claim in or to said premises, with costs, We are of opinion that the fine which was established in accordance with the description in the Nicolls and Dongan patents, eoneededly at the easterly boundary of Duck Island Beach, was a straight line running from Long Island Sound to Northport Harbor, vesting title to all of the property west of that line in the defendant’s predecessor, and all property east of the line to the town. All of the acts of the parties in interest evidence that by practical construction they acknowledged ownership of the land in question in the defendant and its predecessors, and, particularly, by the conveyance of the town to Smith, in 1890, granting title to Duck Island Beach, which, it acknowledged in that deed, was owned by defendant’s predecessor, the taxation of the defendant by the town for the property in question, and the failure of the town for 190 years to assert its alleged claim of ownership. Present — Lazansky, P. J., Hagarty, Davis and Adel, JJ.; Carswell, J., not voting.